DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1 and 11, the cancellation of claim 19, and the addition of claim 21 in the response filed January 25, 2022, are acknowledged by the Examiner.
	Claims 1-19, 21 are pending in the current action. 

Response to Arguments
In response to Applicant’s arguments sent January 25, 2022:
CLAIM 1
With respect to claim 1, Applicant argues that Waldron as a primary reference, and in view of Jensen et al, does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Applicant’s arguments are moot in light of the new rejection below. 
CLAIM 11 
Applicant’s arguments with respect to claim 11 have been fully considered and are persuasive. The 103 rejection of claim 11 and dependent claims 12-19 has been withdrawn. 
CLAIM 21
With respect to claim 21, Applicant argues that Waldron as a primary reference, and in view of Jensen et al and Nolan, does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Applicant’s arguments are moot in light of the new rejection below.
DEPENDENT CLAIMS
Applicant’s arguments are moot in light of the new rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buuck et al (US 5513659) in view of Juma (US 5417226) and in view of Waldron (US 3404682).
With respect to claim 1, Buuck et al discloses A vaginal barrier device apparatus for preventing entry of potentially contaminated fluid during immersion activities (Fig 1, barrier device which inhibits the flow of liquid out of and into a body canal, system could be applied to a vagina as it is applied into a urethra which has an analogous anatomical structure and epithelial cell lining), the vaginal barrier device comprising: a unitary flexible body configured for positioning in a vaginal opening (Fig 1, flexible body 10 to be positioned in the cavity opening;  col 1 ln 45; flexible), the flexible body having: a flexible stem of substantially uniform linear and. . . cylindrical form (Fig 1A, substantially uniform and substantially cylindrical stem 16), having a long axis between an upward end and a downward end and a substantially uniform cross-sectional geometry along the length of the flexible stem (Fig 1, Fig 1A, long axis along stem 16 substantially uniform along the length, stem not interpreted to include of the flanges 20/26; upward end 12 and downward end 14), said body being configured to seal off the vaginal opening to prevent an entry of fluid into the vaginal canal (Fig 1, barrier device body 10 which inhibits the flow of liquid out of and into a body canal, system could be applied to a vagina as it is applied into a urethra which has an analogous anatomical structure and epithelial cell lining), while a portion of the stem extends into the vaginal canal (Fig 1, col 2 ln 20-25, stem 16 inserted into the body canal); an end grip at the downward end of said flexible stem (Fig 1, end grip 18 at downward end 14), said end grip resting at the vaginal opening when said vaginal barrier device is in use (Fig 1, col 2 ln 20-25, end grip 18 rests outside of the bodily canal when device in use); a first circular barrier at the upward end of said flexible stem (Fig 1, semi-spherical thus circular barrier 20 at upward end 12), said first circular barrier having an upwardly facing outwardly convex central portion (Fig 1, outward convex central portion of barrier 20 is facing upward) and a bendable disk-shaped sealing portion unitary connected to, and extending outwardly from, the central portion (col 2 ln 40-45, entire plug is uniformly formed from a flexible silicone material thus disk 20 is bendable); where said first circular barrier and each said intermediate circular barrier is arrayed co- axially upon said flexible stem (Fig 1, Fig 1A, first barrier 20 and intermediate barrier 26 co-axial along the shaft 16 length as they share the same central axis), extending, at rest, substantially perpendicularly radially from said flexible stem (Fig 1, barriers 20/26 extend generally perpendicularly outward from the stem and then curve toward the downward end, extending generally perpendicularly only at the stem meets the claim limitation; barriers 20/26 surround the stem thus extend radially from the stem), the extended ends each defining a resting circumference co-axial with said flexible stem (Fig 1, barriers 20/26 ends are circumferential and coaxial from the stem as they surround the stem and share a central axis with the stem); where said sealing portion of the first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction, each thereby defining a circumference smaller than the resting circumference when flexed (Fig 1, barriers 20/26 are a flexible material and semi-spherical so they would flex downward to a smaller circumference as they enter the bodily canal, there would also be some level of upward flex when fully extracted); and where said vaginal barrier device seals the vagina against intrusion of fluid from exterior of the woman's body (col 2 ln 65-70, barriers press against the cavity walls preventing fluid from exiting the body thus would also prevent fluid from entering the canal past the barrier 26 from the exterior of the body).
Buuck et al is silent on the flexible body having: a flexible stem of substantially uniform linear and non-hollow cylindrical form; and at least three intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem; where said first circular barrier and each said intermediate circular barrier have a tapering profile from relative thickness at said flexible stem to relative thinness near the circumference of each.
Juma teaches an analogous cavity insert having a stem 15, am upward barrier 20, and a grip 25, the flexible body having: a flexible stem of substantially uniform linear and non-hollow cylindrical form (Fig 1, stem 15 shown substantially uniform cylindrical and non-hollow as there is no opening and it has a thickness- col 3 ln 00-5; Examiner has interpreted “substantially” to be applied to each of uniform, cylindrical, and non-hollow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of Buuck et al to be substantially uniform cylindrical and non-hollow as taught by Juma to be a shape that allow for successful insertion while remaining flexible for user comfort (Juma col 2 ln 50-60, col 3 ln 65-col 4 ln 5).
Buuck et al/Juma discloses the device as discussed above. 
Buuck et al/Juma is silent on and at least three intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem; where said first circular barrier and each said intermediate circular barrier have a tapering profile from relative thickness at said flexible stem to relative thinness near the circumference of each.
Waldron teaches an analogous bodily canal plug with a flexible stem 13 (Fig 3) at least three intermediate circular barriers arrayed in a spaced-apart relationship along said flexible stem (Fig 3, intermediate barriers 19, 20, 21, 24); where said first circular barrier and each said intermediate circular barrier is arrayed co- axially upon said flexible stem (Fig 3, barriers 18, 19, 20, 21, and 24 shown coaxial on the stem, coaxial to the stem longitudinal axis), extending, at rest, substantially perpendicularly radially Page 2 of 27Appl. Serial No. 15/970,218Response to Office Action of December 15, 2020Amendment dated April 13, 2021from said flexible stem (Fig 3, col 2 ln 40-65, substantially perpendicular and radial to the stem); where said first circular barrier and each said intermediate circular barrier have a tapering profile from relative thickness at said flexible stem to relative thinness near the circumference of each (Fig 3, col 2 ln 40-65, barriers 19, 20, 21, 24 taper from the stem to the outer point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buuck et al/Juma to have more barriers and the barriers to have a tapering as taught by Waldron in order to further prevent the passage of unwanted fluids by adding back of seals and better retention (Waldron col 1 ln 55-60).
Buuck et al/Juma/Waldron is silent on and at least three intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem; where said first circular barrier and each said intermediate circular barrier have a tapering profile from relative thickness at said flexible stem to relative thinness near the circumference of each.
With respect to claim 2, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1, said sealing portion of the outwardly convex first circular barrier (Buuck et al col 2 ln 35-40, first barrier is a semi-sphere thus circular) and said intermediate circular barriers further comprising a rounded circumferential outer edge  (Waldron col 2 ln 30-65, stem is circular, barriers extend radially outward therefrom, thus as shown the barriers 19, 20, 21, 24 have a rounded circumferential outer edge).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buuck et al/Juma/Waldron to have more barriers and the barriers to have a tapering as taught by Waldron in order to further prevent the passage of unwanted fluids by adding back of seals and better retention (Waldron col 1 ln 55-60).
With respect to claim 3, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1, said single unit of flexible material further comprising a silicone rubber material (Buuck et al col 2 ln 40-45, silicone rubber).
With respect to claim 6, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1, said single unit of flexible material further comprising a silicone rubber allowing casting in a mold in one piece (Buuck et al col 2 ln 40-45, silicone rubber would allow for casting in a mold).  
With respect to claim 7, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1, said single unit of flexible material further comprising a silicone rubber that does not leech out any substance or absorb any substance after curing, in use (Buuck et al col 2 ln 40-45, silicone rubber would have this claimed property).  
With respect to claim 8, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1, said single unit of flexible material further comprising a silicone rubber capable of withstanding high heat and harsh chemicals used for cleaning and sterilization (Buuck et al col 1 ln 30-35, may be sterilized).
With respect to claim 9, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1, further having dimensions appropriate to use within a human vagina without making contact with the cervix (Buuck et al, col 3 ln 25-30, device is 39mm in length, the average vaginal canal is at least 76.2 mm in length, as the device would not extend the full length of the vaginal canal and must remain at the outer body surface it would not contact the cervix).  
With respect to claim 21, Buuck et al discloses An apparatus comprising: a unitary flexible body sized for positioning in a vaginal opening without contacting the cervix (Fig 1, unitary flexible body 10 to be positioned in the cavity opening; col 1 ln 45, flexible; device sits with an end at the external cavity opening so capable of not touching the cervix which lies inward relative to the exterior cavity opening), the unitary flexible body further shaped to seal off the vaginal opening to resist entry of fluid through the vaginal opening and into a vaginal canal (Fig 1, barrier device which inhibits the flow of liquid out of and into a body canal, system could be applied to a vagina as it is applied into a urethra which has an analogous anatomical structure and epithelial cell lining), the flexible body comprising: a flexible stem of substantially uniform linear and. . . cylindrical form (Fig 1A, substantially uniform and substantially cylindrical stem 16), having a long axis between an upward end and a downward end and a substantially uniform cross-sectional geometry along the length of the flexible stem which extends into the vaginal canal in an inserted position (Fig 1, Fig 1A, long axis along stem 16 substantially uniform along the length, stem not interpreted to include of the flanges 20/26; upward end 12 and downward end 14); an end grip at the downward end of said flexible stem (Fig 1, end grip 18 at downward end 14), said end grip resting at the vaginal opening when said vaginal barrier device is in the inserted position (Fig 1, col 2 ln 20-25, end grip 18 rests outside of the bodily canal when device in use); a first circular barrier at the upward end of said flexible stem (Fig 1, semi-spherical thus circular barrier 20 at upward end 12), wherein the first circular barrier is flexible and comprises an upwardly facing outwardly convex central portion (Fig 1, outward convex central portion of barrier 20 is facing upward) and a bendable disk-shaped sealing portion unitarily connected to, and extending outwardly from, the central portion (col 2 ln 40-45, entire plug is uniformly formed from a flexible silicone material thus disk 20 is bendable); wherein the first circular barrier and the at least three intermediate circular barriers are arrayed co-axially along the flexible stem (Fig 1, Fig 1A, first barrier 20 and intermediate barrier 26 co-axial along the shaft 16 length as they share the same central axis), extending, at rest, substantially perpendicularly radially outward from the flexible stem (Fig 1, barriers 20/26 extend generally perpendicularly outward from the stem and then curve toward the downward end, extending generally perpendicularly only at the stem meets the claim limitation; barriers 20/26 surround the stem thus extend radially from the stem), the first circular barrier and. . . intermediate circular barriers each comprising a periphery defining a resting circumference co-axial with the flexible stem (Fig 1, barriers 20/26 ends are circumferential and coaxial from the stem as they surround the stem and share a central axis with the stem); and wherein the sealing portions of the first circular barrier and the at least three intermediate circular barriers are adapted to flex downward upon insertion and flex upward upon extraction, each thereby defining a circumference smaller than the resting circumference when flexed (Fig 1, barriers 20/26 are a flexible material and semi-spherical so they would flex downward to a smaller circumference as they enter the bodily canal, there would also be some level of upward flex when fully extracted).
Buuck et al is silent on a flexible stem of substantially uniform linear and non-hollow cylindrical form; and at least three intermediate circular barriers arrayed in a spaced-apart relationship along said flexible stem, each of the at least three intermediate circular barriers being independently flexible to be deflected in a concave manner and deflected in a convex manner along the long axis of the flexible stem; the first circular barrier and the at least three intermediate circular barriers each comprising a periphery defining a resting circumference co-axial with the flexible stem; wherein the first circular barrier and the at least three intermediate circular barriers have a tapering profile from relative thickness proximate the flexible stem to relative thinness at the periphery of each of the first circular barrier and the at least three intermediate circular barriers; each of the first circular barrier and the at least three intermediate circular barriers forming individual seals to resist the entry of fluid.
Juma teaches an analogous cavity insert having a stem 15, am upward barrier 20, and a grip 25, the flexible body having: a flexible stem of substantially uniform linear and non-hollow cylindrical form (Fig 1, stem 15 shown substantially uniform cylindrical and non-hollow as there is no opening and it has a thickness- col 3 ln 00-5; Examiner has interpreted “substantially” to be applied to each of uniform, cylindrical, and non-hollow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of Buuck et al to be substantially uniform cylindrical and non-hollow as taught by Juma to be a shape that allow for successful insertion while remaining flexible for user comfort (Juma col 2 ln 50-60, col 3 ln 65-col 4 ln 5).
Buuck et al/Juma is silent on and at least three intermediate circular barriers arrayed in a spaced-apart relationship along said flexible stem, each of the at least three intermediate circular barriers being independently flexible to be deflected in a concave manner and deflected in a convex manner along the long axis of the flexible stem; the first circular barrier and the at least three intermediate circular barriers each comprising a periphery defining a resting circumference co-axial with the flexible stem; wherein the first circular barrier and the at least three intermediate circular barriers have a tapering profile from relative thickness proximate the flexible stem to relative thinness at the periphery of each of the first circular barrier and the at least three intermediate circular barriers; each of the first circular barrier and the at least three intermediate circular barriers forming individual seals to resist the entry of fluid.
Waldron teaches an analogous bodily canal plug with a flexible stem 13 (Fig 3) at least three intermediate circular barriers arrayed in a spaced-apart relationship along said flexible stem (Fig 3, intermediate barriers 19, 20, 21, 24); each of the at least three intermediate circular barriers being independently flexible to be deflected in a concave manner and deflected in a convex manner along the long axis of the flexible stem (Fig 3, intermediate barriers 19, 20, 21, 24 are separated and thus independently flexible); where said first circular barrier and each said intermediate circular barrier is arrayed co- axially upon said flexible stem (Fig 3, barriers 18, 19, 20, 21, and 24 shown coaxial on the stem, coaxial to the stem longitudinal axis), wherein the first circular barrier and the at least three intermediate circular barriers have a tapering profile from relative thickness proximate the flexible stem to relative thinness at the periphery of each of the first circular barrier and the at least three intermediate circular barriers (Fig 3, col 2 ln 40-65, barriers 19, 20, 21, 24 taper from the stem to the outer point), each of the first circular barrier and the at least three intermediate circular barriers forming individual seals to resist the entry of fluid (col 1 ln 55-65, individual sealed rings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buuck et al/Juma to have more barriers and the barriers to have a tapering as taught by Waldron in order to further prevent the passage of unwanted fluids by adding back of seals and better retention (Waldron col 1 ln 55-60).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buuck et al/Juma/Waldron as applied to claim 1, and further in view of Maurette (US 20150190305). 
With respect to claim 4, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1.
Buuck et al/Juma/Waldron is silent on said single unit of flexible material further comprising a silicone rubber material having a Shore hardness in the range of 2A to 25A.  
Maurette teaches an analogous intra-vaginal silicone device having a Shore hardness in the range of 2A to 25A ([0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone material of Buuck et al/Juma/Waldron to be the silicone material of Maurette in order to ensure the device is elastic enough to be inserted and rigid enough to maintain the desired shape ([0029]).
With respect to claim 5, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1.
Buuck et al/Juma/Waldron is silent on said single unit of flexible material further comprising a silicone rubber proven to be safe for prolonged contact with skin, in conformance with standards ISO 10993-10 and OECD TG 439.  
Maurette teaches an analogous intra-vaginal silicone device being medical grade silicone, thus being safe for prolonged skin contact and conforming to medical standards ([0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone material of Buuck et al/Juma/Waldron to be the silicone material of Maurette in order to ensure the device is elastic enough to be inserted and rigid enough to maintain the desired shape (Maurette [0029]) and to ensure the device is safe for use (Maurette [0139]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buuck et al/Juma/Waldron as applied to claim 1 above, and further in view of Abbott et al (US 2013/0123716).
With respect to claim 10, Buuck et al/Juma/Waldron discloses The vaginal barrier device of claim 1.
Buuck et al/Juma/Waldron is silent on the specific dimension of further having dimensions in the ranges of 6cm- 7cm in length of said flexible stem, 0.5cm-1cm in diameter of said flexible stem, 2cm-3cm in diameter of said domed first circular barrier and said intermediate circular barriers, 0.5cm-1cm increments of spacing between said circular barriers, and 2mm-3mm in thickness of said circular barriers at said flexible stem, tapering down towards the circumference.  
Abbott et al discloses an analogous intra-vaginal device with a stem 12/30 and protruding members 28 wherein the device has dimensions in the ranges of 6cm- 7cm in length of said flexible stem ([0025], stem minus the ring is about 6 cm), 0.5cm-1cm in diameter of said flexible stem ([0025], .95-1.27 cm stem width), 2cm-3cm in diameter of said domed first circular barrier and said intermediate circular barriers ([0025], 1.58-1.9 cm protuberances 28), 0.5cm-1cm increments of spacing between said circular barriers ([0025], 2.11 cm spacing), and 2mm-3mm in thickness of said circular barriers at said flexible stem, tapering down towards the circumference ([0025], .78 thickness).  
Examiner further notes, in light of cited prior art that the claimed dimensions are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed dimensions which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed dimensions within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the dimension of Buuck et al/Juma/Waldron to have dimensions that best meet the user’s needs as taught by Abbot et al in order to best fit the vagina comfortably and effectively (Abbott et al [0025]).

Allowable Subject Matter
Claims 11-18 and 20 as presented in the claims filed January 25, 2022 are allowable over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable because the closest prior art of record fails to disclose a vaginal barrier device method comprising: providing a vaginal barrier device having flexible body, a flexible stem of substantially uniform linear and non-hollow cylindrical form, an end grip at the downward end of said flexible stem; a first circular barrier at the upward end of said flexible stem having an outwardly convex central portion and a bendable disk-shaped sealing portion; and at least three intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem; and where said first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction; positioning said vaginal barrier device in a vaginal opening such that the outwardly convex central portion of the first circular barrier is oriented upwardly, while the sealing portion of the first circular barrier and each said intermediate circular barrier urge against a vaginal wall, while sealing off the vaginal opening and preventing entry of fluids into a vaginal canal from exterior of a woman's body; and using said vaginal barrier device to seal the vagina against intrusion of fluid from exterior of the woman's body and prevent, entry of potentially contaminated fluid during immersion activities.
The closest prior art of record is Jensen et al (WO 2008/058545) which discloses a vaginal barrier device method comprising: providing a vaginal barrier device having flexible body (Fig 1, device 1, p 3 ln 10-15, sealed the vagina so it serves as a barrier), a flexible stem (Fig 1, stem 2); a first circular barrier at the upward end of said flexible stem (Fig 2, first barrier 4, shown at one end of stem 2, interpreted to be the upward end) having a bendable disk-shaped sealing portion (Fig 2, shown to extend outwardly from and unitary connected to the central portion which connects to the stem 2); and intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem (Fig 2, intermediate barriers 5 and 6); and where said first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction (Fig 1, each of the barriers shown to flex towards the downward end of the stem upon insertion, due to the flexibility and size of the vaginal canal the barriers would flex upwardly upon extraction, in both cases the circumference is less in the inserted position than at rest as the barriers bend to push the vaginal wall); while the sealing portion of the first circular barrier and each said intermediate circular barrier urge against a vaginal wall (Fig 1, p 4 ln 20-25, to lie against the vaginal wall in a deformed position would have some level of urge against the vaginal wall), preventing entry of fluids.
Jensen et al alone or in combination is silent on flexible stem of substantially uniform linear and non-hollow cylindrical form, an end grip at the downward end of said flexible stem; a first circular barrier…having an outwardly convex central portion; and at least three intermediate circular barriers; positioning said vaginal barrier device in a vaginal opening such that the outwardly convex central portion of the first circular barrier is oriented upwardly, while sealing off the vaginal opening and preventing entry of fluids into a vaginal canal from exterior of a woman's body; and using said vaginal barrier device to seal the vagina against intrusion of fluid from exterior of the woman's body and prevent, entry of potentially contaminated fluid during immersion activities.
Claims 12-18 and 20 are allowable due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/             Examiner, Art Unit 3786